DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed December 28, 2021.  The amendment filed December 28, 2021 has been entered, in which Claims 1-10 and new claims 
21-30 are pending, and in which claims 11-20 were canceled by Applicant. 
 
Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:   
Applicant submitted (at 08/11/2021 remark page 6/7) the statement that “... Both Lee and the present application were subject to an obligation of assignment to Taiwan Semiconductor
Manufacturing Co., Ltd. no later than the effective filing date September 17, 2019 of the present
application...”.  Accordingly, Lee (2019/0304846) is disqualified as Prior art under 35 USC 102(a)(2) by Applicant’s statement under 35 U.S.C. 102(b(2)(C).
The references of record including Kim (2017/0236821), Ando (2015/0249015), Tsai (10,304,835), Song (6,821,901), Engel (8,435,891), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method, or fairly make a prima facie obvious case of the claimed method, in combination with other processing claimed limitations as recited in claim base claim 1, the inclusion of forming a first gate dielectric and a second gate dielectric over a first semiconductor region and a second semiconductor region, respectively;
depositing a lanthanum-containing layer comprising a first portion and a second portion overlapping the first gate dielectric and the second gate dielectric, respectively; depositing a hard mask comprising a first portion and a second portion overlapping the first portion and the second portion of the lanthanum-containing layer, respectively, wherein the hard mask is free from both of titanium and tantalum; forming a patterned etching mask to cover the first portion of the hard mask, with the second portion of the hard mask being exposed; removing the second portion of the hard mask and the second portion of the lanthanum-containing layer; and performing an anneal to drive lanthanum in the first portion of the lanthanum-containing layer into the first gate dielectric.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822